DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s RCE filed on 2/16/2022.
 Claim 16 is canceled. Claims 1-15 and 17-18 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scot Ringenberg on 3/15/2022.
The application has been amended as follows: 

1. (Currently Amended) A power transmission and modulation control system comprising:
at least one processor device;
	at least one data storage device;
	at least one communications module; and
	one or more instructions stored in the at least one data storage device that, when executed by the at least one processor device, program the at least one processor device for:
associated with a geolocation though location determination protocols, via the communications module, provider net energy availability data indicative of energy available from the power provider over a time interval based on the geolocation;
	receiving, via the communications module, end-user energy demand data indicating: an amount of energy to be provided to a battery of an electric vehicle; and a user-inputted end-time by which the amount of energy is to be provided to the battery;
	determining one or more time intervals, prior to the end-time, within the provider net energy availability data, over which the amount of energy to be provided to the battery can be allocated;
	receiving, from the power provider, via the communications module, provider energy pricing data indicative of a cost to obtain energy from the power provider;
	determining, from the provider energy pricing data, one or more incentive pricing values associated with the one or more time intervals;
	receiving a user input selecting an incentive pricing value of the one or more incentive pricing values;
	selecting a time interval from the one or more time intervals within the provider net energy availability data which corresponds to the user input selecting the incentive pricing value; and
	controlling a power regulator of a power management device to provide the amount of energy to the battery over the selected time interval.

18. (Currently Amended) A method for power transmission and modulation control comprising:
	receiving, from a power provider associated with a geolocation though location determination protocols, via a communications module, provider net energy availability data based on the geolocation;
	receiving, via the communications module, end-user energy demand data indicating: an amount of energy to be provided to a battery of an electric vehicle; and a user-inputted end-time by which the amount of energy is to be provided to the battery;
	determining one or more time intervals, prior to the end-time, within the provider net energy availability data, over which the amount of energy to be provided to the battery can be allocated;
	receiving, from the power provider, via the communications module, provider energy pricing data indicative of a cost to obtain energy from the power provider;
	determining, from the provider energy pricing data, one or more incentive pricing values associated with the one or more time intervals;
	receiving a user input selecting an incentive pricing value of the one or more incentive pricing values;
	selecting a time interval from the one or more time intervals within the provider net energy availability data which corresponds to the user input selecting the incentive pricing value; and
	controlling a power regulator of a power management device to provide the amount of energy to the battery over the selected time interval.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
In the filed RCE, Applicant amended independent claim 1 (and similarly independent claim 18) by add limitation “an user-inputted end-time by the amount of energy is to be provided …”. This additional limitation overcomes the 103 rejection based on prior art of record. Examiner conducted further prior art search, and found a new reference Uyeki (US stop charging at an end time specified by the user”. The teaching of Uyeki can be combined with Craig-ELBSAT to reject the amended claim 1.
	After discussion with Examiner, Applicant further amended claim 1 with additional limitation “receiving, from a power provider associated with a geolocation though location determination protocols, via the communications module, provider net energy availability data indicative of energy available from the power provider over a time interval based on the geolocation”. No prior arts have been found to, individually or in combination, teach this additional limitation in the context of other limitations in claim 1. Therefore, claim 1 and similarity claim 18, together with their depend claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115